Title: To George Washington from John Jay, 3 March 1779
From: Jay, John
To: Washington, George

Dear Sir
Philadelphia 3d March 1779

The opinion that greater advantage results from communicating important Events to the People, in an authentic manner, than by unauthorized Reports, is certainly just, tho often neglected.
The Intelligence alluded to, is unfortunately of such a Nature, or rather so circumstanced, as to render Secrecy necessary. As Congress with the Consent of the Minister of France, have directed it to be communicated to you, further Remarks will be unnecessary. Doctor Witherspoon, who lately returned to Jersey, promised to do it in a personal Conference.
A Committee was appointed this morning to prepare an address to the People on the present State of our Affairs. if properly executed, Benefit may be expected from it.
Two Letters, one of the 3d the other of the 6th Decr from Mr J. Adams, were delivered to Congress this Morning. They mention no Facts of Importance, but strongly express his apprehensions, founded principally on the Kings Speech and the Debates of both Houses on the Subject of it, that great and vigourous military Exertions will be made to reduce us. But whatever Attention may be due to this Gentlemans Suggestions, we certainly should remember that to be formidable in the Field, is necessary to be succesful in Negotiation. Preparations should, and doubtless will, be made for both; but when is less certain—Delays being annexed and fastened to modes of Government like our’s.
You will oblige me exceedingly by communicating from Time to Time such Hints and Observations as may lead to Measures of public Utility. I shall always be happy in opportunities of being instrumental in extending to the Councils of America, the Influence of those abilities, to which she is indebted for the Reputation of her arms.
Be pleased to present my best Respects to Mrs Washington, and permit me to assure you that I am with perfect Esteem & personal Regard Your most obedt Servant
John Jay